Citation Nr: 0216125	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  94-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a pleural cavity 
injury as a residual of a gunshot wound to the right lower 
chest, evaluated as 20 percent disabling prior to the October 
7, 1996, regulation change, and 30 percent following the 
October 7, 1996, regulation change.

(The issues of entitlement to increased ratings for residuals 
of gunshot wounds to the posterior right lower chest, 
including muscle group XX, and the right leg, including 
muscle group XI, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision by the 
Philadelphia, Pennsylvania RO, which denied an increased 
rating, in part, for a pleural cavity injury, greater than 20 
percent.

Thereafter, in an October 1999 rating decision, the RO 
granted the veteran a 30 percent rating, effective on October 
7, 1996, for the pleural cavity injury.

This case was before the Board in April 2001 and was remanded 
for further development.

Finally, the Board is undertaking further development on the 
issues of entitlement to increased ratings for the service-
connected residuals of gunshot wounds to the right lower 
chest and right leg pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  Therefore, the 
issue of service connection for residuals of gunshot wounds 
to the right lower chest and right leg will be the subject of 
a later decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The medical records show no evidence cyanosis, clubbing, 
phlebitis, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, kyphoscoliosis, pectus excavatum, 
adhesions on the diaphragm, myocardial deficiency, 
compensating contralateral emphysema, deformity of the chest, 
or scoliosis.

3.  Pulmonary function tests did not reveal 40 to 55 percent 
predicted FEV-1; or 40 to 55 percent predicted FEV-1/FVC; or 
40 to 55 percent predicted DLCO.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for right 
pleural cavity injury have not been met prior to the October 
7, 1996, regulation change.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.97, Diagnostic Code 6818 
(1995).

2. The criteria for a rating higher than 20 percent for right 
pleural cavity injury were not met following the October 7, 
1996, regulation change.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.97, Diagnostic Code 6843 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In an April 1990 letter, Dr. Francis Schweip, a private 
physician, evaluated the veteran for an asymptomatic solitary 
pulmonary nodule found on a previous x-ray.  Examination 
revealed decreased breath sounds in the right base, no 
wheezes or rales, and no evidence of clubbing, cyanosis, 
edema, or thrombophlebitis.  After examination, the examiner 
diagnosed the veteran as having a right upper lobe solitary 
pulmonary nodule, restrictive lung disease, and status post 
gunshot wound to the right hemithorax.  As to the nodule, Dr. 
Schweip wanted to further evaluate the veteran, and as to the 
moderate restrictive abnormality, he opined that it could be 
related to the gunshot wound trauma or exposure to asbestos.  
(The veteran had a 30 year history of asbestos exposure as an 
electrician).

In December 1993, the veteran underwent VA pulmonary function 
testing.  The results showed a 73 percent-predicted FVC and 
78 percent-predicted FEV-1.  Interpretation of the results 
indicated no obstructive lung defect by the FEV-1/FVC ration 
and a mild restrictive lung defect.  

During a VA pulmonary examination performed in December 1993, 
the veteran reported complaints of right side numbness and 
increased sensitivity on trauma to the right side of the 
thorax.  He described a history of lung cancer diagnosed in 
1990 and stated that he occasionally coughed and brought up 
white sputum and that he did not experience hemoptysis or 
wheezing.  The veteran had dyspnea on unusually rigorous 
exertion and denied shortness of breath on usual daily 
activity.  He avoided walking up stairs or heavy lifting.  
Upon objective examination, the examiner reported that the 
veteran experienced dyspnea when disrobing, mounting, 
dismounting, and redressing.  There was a well-healed, non-
tender, right thoracotomy scar and evidence of a healed 
zoster dermatol distribution of the right hemithorax.  The 
heart was normal and the lungs were resonant to percussion 
with normal breath sounds, and there were no adventitious 
sounds or wheezing on forced expiration.  Furthermore, there 
was no clubbing, cyanosis, or edema.  The diagnosis was 
status post bullet wound to the chest and probably 
pneumothorax and status post resection of a coil lesion 
(carcinomatous), including radiation treatment.  

In December 1996, the veteran underwent further pulmonary 
function testing.  The results revealed a 69 percent-
predicted FVC and 72 percent-predicted FEV-1.  Interpretation 
indicated no obstructive lung defect by the FEV-1/FVC ratio 
and a mild restrictive lung defect.  Chest x-rays revealed 
clear lungs, a widening of the mediastinum, and no cardiac 
enlargement or congestive heart failure changes.

During a VA pulmonary examination performed in December 1996, 
the veteran complained of shortness of breath, especially 
upon climbing stairs, a nonproductive cough during the day, 
and a dull ache over the right anterior lower chest related 
to moving and stretching his arm in different positions.  He 
did not experience hemoptysis, fever, or chills.  Examination 
revealed no clubbing, cyanosis, palpable adenopathy, or 
enlarged thyroid.  The chest was clear to auscultation and 
percussion.  The diagnosis was a history of multiple chest 
trauma with residual musculoskeletal pain and a history of 
lung cancer, status post right thoracotomy, most likely 
related to excess smoking.  

In an addendum, the examiner reported that there was no 
limitation of expansion of the chest and no hemoptysis, 
scoliosis, or significant deformity of the chest.  Likewise, 
there was no contralateral emphysema, clinical significant 
pleural thickening, myocardial deficiency, unusual dyspnea on 
exertion, cyanosis, or periocardial adhesions.

In May 1998, a VA pulmonary examination was performed.  The 
veteran had complaints of chest pain, but the examiner 
reported that his breathing was good and that he did not have 
pain on inspiration or expiration.  Upon examination, the 
examiner noted the veteran's chest scars and stated that 
chest expansion was equal with noted pain below the gunshot 
wound scar.  There was no crepitation.  The diagnosis was 
gunshot wound of the right chest and an excision of a tumor 
in the right chest with an elevated right diaphragm.

A second VA pulmonary examination was performed that same 
month.  The veteran reported a daily cough productive of a 
clear white mucus, shortness of breath when climbing stairs 
and walking one block, and chest pain of a musculoskeletal 
nature involving the right anterior chest.  Examination 
revealed a large posterior right thoracotomy scar in the 
upper back, the chest was clear to auscultation and 
percussion, and breath sounds were well-heard bilaterally.  
The examiner noted that there was no wheezing, tenderness in 
the chest wall, or masses.  The diagnosis was post chest 
trauma with no significant pulmonary defects other than a 
mild obstructive defect, and a post-lung resection for 
carcinoma of the lung with no evidence of recurrence.  The 
examiner opined that the veteran's primary pulmonary problem 
was more of an obstructive process related to smoking.

Similarly, pulmonary function tests, performed in May 1996, 
revealed a 76 percent-predicted DLCO, 75 percent predicted 
FVC, and 77 percent predicted FEV-1.  Interpretation of these 
scores indicated a small airways obstructive defect and 
normal lung volumes.  In addition, there was a mild decrease 
in diffusing capacity and FVC was changed by 9 percent and 
FEV-1 was changed by 11 percent.

During the June 1999 RO hearing, the veteran testified, in 
part, that upon returning from service, he experienced 
shortness of breath, tightness, and chest pain when lifting 
heavy objects.  Since the gunshot wound injury, the veteran 
has experienced pain and has had to limit his activities.

In an August 1999 VA pulmonary function report, testing 
revealed that the veteran's FEV-1 predicted was 65 and 69 
percent.  Interpretation of the scores indicated a mild 
obstructive defect, a moderate restrictive lung defect, a 
mild decrease in diffusing capacity, a FVC changed by 9 
percent, and a FEF 25-75 changed by 25 percent.

During a VA pulmonary examination performed in August 1999, 
the veteran had complaints of infrequent chest pain and 
difficulty with increased activity, shortness of breath when 
mowing the grass, and exhaustion when taking a shower and 
drying off.  The examiner concluded that the veteran suffered 
from two problems:  the gunshot wound to the right thorax, 
and more recently, cancer of the lung.

During a September 1999 VA examination, the veteran reported 
a history of lung cancer, shortness of breath, a daily cough, 
and pain in the right chest.  He stated that he could walk 
the mall and up to two blocks, as well as mow the grass 
slowly, but experienced shortness of breath upon exertion. 
Examination of the chest revealed an asymmetrical thorax with 
two large thoracotomy scars, increased tension in the 
thoracic paraspinal muscles on the right, and decreased range 
of motion of the right chest with inspiration and expiration.  
He reported chronic tenderness to palpation along the right 
posterolateral and anterior rib cage.  The lungs were clear 
except for a few end inspiratory crackles that cleared with 
cough.  In conclusion, diagnosis was status-post gunshot 
wound to the chest, status-post lung cancer with a right 
thoracotomy, and restrictive and obstructive lung disease.

In November 2001, the veteran underwent VA pulmonary function 
testing.  Testing revealed a 55 predicted percent pre-
treatment and 63 predicted percent post-treatment for FVC, 59 
predicted percent pre-treatment and 62 predicted percent 
post-treatment for FEV-1, and 63 predicted percent pre-
treatment for DLCO.  Interpretation of these scores revealed 
no obstructive lung defect indicated by the FEV-1/FVC ration, 
moderate restrictive lung defect, a moderate decrease in 
diffusing capacity, and a FVC changed by 14 percent.  

Furthermore, in November 2001, the veteran also underwent a 
respiratory examination.  He reported a productive cough with 
whitish phlegm and no evidence of hemoptysis, anorexia, or 
dyspnea with any type of activity.  Examination revealed 
course breath sounds involving the right base and some 
crepitance auscultated.  There was no wheezing or evidence of 
cyanosis, clubbing, phlebitis, cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, 
kyphoscoliosis, or pectus excavatum.  As to the pulmonary 
function tests, the examiner believed they suggested a 
restrictive defect with no reversibility noted.  Diffusion 
capacity was mildly reduced and there was a hint of some mild 
obstructive disease present.  X-rays revealed fibrosis, but 
no active disease process.  A CAT scan showed pleural 
thickening in the right base along with some evidence of 
obstructive lung disease and no active cancer was identified.  
The examiner further stated that the veteran had some small 
scarring and small granuloma in the right upper lobe, even 
though he was apparently missing his right upper lobe.

The diagnosis was combined mild obstructive and restrictive 
lung disease with a mildly reduced diffusion capacity related 
to the two surgeries for the gunshot wound and lung cancer.  
Furthermore, in the June 2002 addendum to the November 
examination, the examiner stated that the veteran did have 
some chest pain with movement, and that upon CAT scan, no 
adhesions were identified on the diaphragm.  Additionally, he 
stated that there was no evidence of restricted excursions, 
myocardial deficiency, no restricted expansion of the lower 
chest, no compensating contralateral emphysema, no deformity 
of the chest, and no evidence of scoliosis.

Finally, VA treatment records show that on January 1999, the 
veteran had complaints of right rib cage pain.  Furthermore, 
in August 2000, VA treatment records show that examination 
revealed a symmetric chest with adequate incursion and 
excursion on respiration's, normal breath sounds with no 
adventitious sounds or wheezing on forced expiration.  The 
veteran experienced no clubbing, cyanosis, or edema.  The 
examiner diagnosed the veteran as having, among other things, 
status post right upper lobe lung resection for carcinoma of 
the lung.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the November 1992 Statement of 
the Case and June 1994, April 1998, October 1999, and October 
2000 Supplemental Statements of the Case, as well as the June 
2001 letter, issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi , No. 01-
997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that he is entitled to a rating higher 
than the 20 percent evaluation assigned prior to the October 
7, 1996, regulation change, and that he is entitled to a 
higher rating than the current 30 percent evaluation assigned 
following the October 7, 1996, regulation change.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Initially, the Board notes that the criteria for rating 
injuries to the pleural cavity under 38 C.F.R. § 4.97 were 
revised, effective October 7, 1996.  Diagnostic Code 6818 was 
eliminated and replaced by 38 C.F.R. § 4.97, Diagnostic Code 
6843, which now provides ratings for traumatic chest wall 
defects as restrictive lung disease.

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See Rhodan v. West, 12 
Vet. App. 55, 57 (1998).  Therefore, only the previous 
version of the rating criteria may be applied prior to 
October 7, 1996.  As of October 7, 1996, the Board must apply 
the version of the rating schedule that is more favorable to 
the veteran.

Pursuant to Diagnostic Code 6818, a 20 percent rating is 
warranted for a moderate injury, with a bullet or missile 
retained in the lung, with pain or discomfort on exertion; or 
with scattered rales or some limitation of excursion of the 
diaphragm or of the lower chest expansion.  A 40 percent 
rating is warranted for a moderately-severe injury with pain 
in the chest and dyspnea on moderate exertion (exercise 
tolerance test), adhesions of diaphragm, with excursions 
restricted, moderate myocardial deficiency, and one or more 
of the following: thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis, or hemoptysis at intervals.  A 60 
percent rating is warranted for a severe injury, with 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with a marked 
restriction of excursion, or poor response to exercise.  A 
100 percent rating is warranted when residuals were totally 
incapacitating.  38 C.F.R. § 4.97, Diagnostic Code 6818 
(1995).

Under the revised criteria, Diagnostic Code 6843, restrictive 
lung disease is primarily rated according to the degree of 
impairment on pulmonary function tests. Therefore, a 10 
percent rating is warranted where pulmonary function testing 
reveal that FEV-1 is 71 to 80 percent predicted; FEV-1/FVC is 
71 to 80 percent; or where DLCO (SB) is 66 to 80 percent 
predicted.  A 30 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 56 to 70 percent 
predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) 
is 56 to 65 percent predicted.  A 60 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; 
or where DLCO (SB) is 40 to 55 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2001).

A 100 percent rating is warranted where pulmonary function 
testing reveal that FEV-1 is less than 40 percent predicted; 
FEV-1/FVC is less than 40 percent; where DLCO (SB) is 40 
percent predicted; where maximum exercise capacity is less 
than 15ml/kg/min oxygen consumption; where there is cor 
pulmonale (right heart failure); where there is right 
ventricular hypertrophy; where there is pulmonary 
hypertension; (shown by echo or cardiac catheterization); 
where there are episodes of acute respiratory failure; or 
where outpatient oxygen therapy is required.  Id.

After carefully reviewing the evidence, the Board concludes 
that the veteran is not entitled to a rating higher than 20 
percent under the old criteria, in effect prior to the 
October 7, 1996, regulation change.

In this regard, while the Board recognizes that the veteran 
suffered from chest pain and dyspnea on moderate exertion, 
the medical evidence does not show that he exhibited 
adhesions on the diaphragm, restricted excursions, or 
myocardial deficiency with thickened pleura, restricted 
expansion of the lower chest, compensating contralateral 
emphysema, deformity of the chest, scoliosis, or hemoptysis 
at intervals.

In addition, the medical records show no evidence of 
wheezing, rales, clubbing, cyanosis, edema, or 
thrombophlebitis.  Specifically, the December 1993 VA 
examiner reported that the veteran's heart was normal and 
that his lungs were resonant to percussion, his breath sounds 
were normal, and there were no adventitious sounds.

Furthermore, although the December 1996 VA examination report 
is not considered dispositive evidence as to the issue of an 
increased rating prior to the October 1996 regulation change, 
it is persuasive as to the veteran's physical condition 
around that time.  In this respect, the December 1996 VA 
examiner reported that the veteran did not suffer from 
limited expansion of the chest, hemoptysis, scoliosis, or 
significant deformity of the chest.  Likewise, he stated that 
there was no evidence of contralateral emphysema, clinical 
significant pleural thickening, myocardial deficiency, 
unusual dyspnea on exertion, cyanosis, or periocardial 
adhesions.

Furthermore, the veteran is not entitled to a rating higher 
than 30 percent following the October 7, 1996, regulation 
change.    

Under the revised criteria, the Board notes that the veteran 
is not entitled to a rating higher than 30 percent.  In order 
to obtain a rating higher than 30 percent, pulmonary function 
tests must reveal that FEV-1 is 40 to 55 percent predicted; 
or FEV-1/FVC is 40 to 55 percent; or where DLCO (SB) is 40 to 
55 percent predicted.  The veteran's pulmonary function tests 
revealed, however, 69 percent predicted FVC and 72 percent 
predicted FEV-1 in December 1996.  Likewise, in May 1998 the 
veteran exhibited 76 percent-predicted DLCO, 75 percent 
predicted FVC, and 77 percent predicted FEV-1.  Finally, in 
November 2001, the veteran exhibited 55 percent predicted 
Pre-RX and 63 percent predicted Post-RX for FVC, 59 percent 
predicted Pre-RX and 62 percent predicted Post-RX for FEV-1, 
and 63 percent predicted Pre-RX for DLCO.  Thus, based on 
objective findings, the veteran clearly does not meet the 
criteria for a higher rating under the revised regulation.

Furthermore, upon reviewing the old criteria, however, the 
Board notes that the veteran's service-connected right 
pleural cavity injury does not meet the criteria for a higher 
evaluation; which would require a moderately-severe injury 
with pain in the chest and dyspnea on moderate exertion 
(exercise tolerance test), adhesions of diaphragm, with 
excursions restricted, moderate myocardial deficiency, and 
one or more of the following: thickened pleura, restricted 
expansion of lower chest, compensating contralateral 
emphysema, deformity of chest, scoliosis, or hemoptysis at 
intervals.  

In this regard, the medical evidence shows numerous 
complaints of chest pain and shortness of breath and evidence 
of dyspnea with any type of activity.  Moreover, in addition 
to the chest pain and dyspnea on moderate exertion, the 
November 2001 VA examiner noted that a CAT scan revealed 
pleural thickening in the right base along with some evidence 
of obstructive lung disease.  

However, the pleural thickening alone, cannot be a basis for 
a higher rating, given the absence of the primary 
requirements of adhesions of the diaphragm, restricted 
excursions, and moderate myocardial deficiency, necessary for 
a higher rating under the old criteria, for the period from 
October 7, 1996.  A higher rating is not merited.


ORDER

Entitlement to an increased rating, greater than 20 percent, 
for right pleural cavity injury, prior to October 7, 1996, is 
denied.  

Entitlement to a rating in excess of 30 percent rating for 
right pleural cavity injury, following the October 7, 1996, 
regulation change, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

